Citation Nr: 0021827	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  97-27 073A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to an earlier effective date of award of 
service connection for residuals of fracture of the nose 
prior to December 5, 1995.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had verified, active service from June 1960 to 
June 1964.  In a notice of disagreement (NOD) submitted in 
February 2000, and a statement submitted in April 2000, the 
veteran asserted that he had additional service extending to 
September 1964, but this service has not yet been verified.  

This appeal arises from a May 1996 rating decision, which 
denied service connection for a psychiatric disorder, and 
granted service connection for residuals of fracture of the 
nose and assigned a 10 percent rating effective December 5, 
1995.  In October 1996, the veteran's NOD was received.  The 
first statement of the case (SOC) which addressed the issue 
of service connection for a psychiatric disorder in its 
proper context was a so-called supplemental statement of the 
case dated June 22, 1999.

An SOC dated on February 17, 2000 addressed, for the first 
time, the second issue noted on the title page of this 
decision.  That SOC also addressed the issue of entitlement 
to an increased rating for residuals of fracture of the nose.  
However, an October 1999 rating action denying entitlement to 
a rating in excess of 10 percent for residuals of fracture of 
the nose has not as yet been the subject of an NOD.  The 
veteran and his representative are advised that they have 
until October 2000 to file an NOD as to the increased rating 
issue, and that such NOD must be received by the RO on or 
before October 17, 2000.  


REMAND

On review of the claims folder, the Board of Veterans' 
Appeals (Board) notes that, in a VA Form 9 submitted in 
September 1997, the veteran indicated that he desired to 
personally appear at the RO for a hearing before a member of 
the Board.  A VA Form 8, submitted in June 2000, noted that, 
although the veteran had requested a personal hearing, the 
hearing could not be conducted due to the veteran's 
transportation difficulties.  The Board thereafter attempted 
to clarify whether the veteran continued to desire a hearing 
at the RO before a member of the Board by forwarding a letter 
to him, dated in July 2000, and requesting that he indicate 
his wishes with respect to a hearing.  In a reply received in 
August 2000, the veteran indicated that he continued to 
desire a hearing at the RO before a member of the Board.  

Accordingly, this case must be REMANDED for the following 
action:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board at the RO on the next 
available open Travel Board docket.  

After the Travel Board hearing has been conducted, the case 
should be returned to the Board for further consideration, 
without further review by the RO.  The purpose of this remand 
is to ensure due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




